                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Crystal Marchant,                             )            Civil Action No. 2:18-cv-2757-RMG
                                              )
                       Plaintiff,             )
                                              )
       V.                                     )                 ORDER AND OPINION
                                              )
Maxim Healthcare Services, Inc.,              )
                                              )
                       Defendant.             )
~~~~~~~~~~~~~~-                               )
       Before the Court is Defendant Maxim Healthcare Services, Inc.'s Motion to Dismiss and

Compel Arbitration. (Dkt. No. 4.) For the reasons set forth below, the motion is granted.

I.     Background

       Plaintiff Crystal Marchant alleges that she was hired by Defendant Maxim Healthcare

Services, Inc. in April 2017. (Dkt. No.   1-1at~3.)     Of note, at the time Plaintiff was hired, she

signed a Mutual Agreement to Arbitrate ("arbitration agreement"). 1 In relevant part, the arbitration

agreement covered:

       Any disputes, claims, complaints or controversies ("Claim(s)") between me and
       MAXIM arising out of and/or directly or indirectly related to my application for
       employment with MAXIM, my employment with MAXIM, the terms and
       conditions of my employment with MAXIM, and/or the termination of my
       employment with MAXIM, will be resolved by arbitration and NOT by a court or
       jury as set forth herein.

                                                  ***
       Claims covered by this Mutual Agreement to Arbitrate

       EMPLOYEE and MAXIM mutually agree to arbitrate before a neutral arbitrator
       exclusively on an individual basis (and not on a class, collective or representative
       basis) any and all Claims between EMPLOYEE and MAXIM, that arise out of or

1
 The arbitration agreement submitted in conjunction with Defendant's motion includes Plaintiffs
printed name and signature and is dated April 5, 2017. (Dkt. No. 4-2 at 13.)


                                                  -1-
       relate to EMPLOYEE' s recruitment, application, employment or separation from
       employment with MAXIM, including Claims involving any current or former
       officer, director, shareholder, agent or employee of MAXIM, whether the Claims
       arise under common law, or in tort, contract, or pursuant to a statute, regulation, or
       ordinance now in existence or which may in the future be enacted or recognized,
       including, but not limited to, the following Claims:

                                                ***
       • Claims for wrongful termination of employment, violation of public policy and
       constructive discharge . . .and any other tort or tort-like causes of action relating to
       or arising from the employment relationship or the formation or termination
       thereof. . ..

(Dkt. No. 4-2 at 7.) The arbitration agreement further stated that any arbitration would be

conducted before an arbitrator selected pursuant to the employment arbitration rules of the

American Arbitration Association ("AAA") and that discovery would be permitted pursuant to the

Federal Rules of Civil Procedure. (Dkt. No. 4-2 at 10, 12.)    The parties also agreed that Plaintiffs

employment with Defendant affects interstate commerce. (Id.)

       Sometime between April 2017 and August 2017, Plaintiff allegedly reported to a supervisor

that narcotic medications were missing. (Id.   at~   5.) On August 30, 2017, a patient was allegedly

locked out of a building while Plaintiff was cooking lunch. (Id.     at~   6.) Plaintiff was allegedly

told to leave the building, and subsequently interviewed by the South Carolina Law Enforcement

Division ("SLED") about the incident. (Id. at ~~7 - 8.) On October 15, 2017, the interview with

SLED was submitted to Defendant' s corporate offices for a decision, and Plaintiff was terminated

on November 13, 2017. (Id. at      ~~   10 - 12.) Plaintiff alleges that the reasons given for her

termination were pretextual and instead she was terminated for reporting the missing narcotic

medication. Id.




                                                 -2-
        Plaintiff asserts a single cause of action alleging termination in violation of public policy.

(Dkt. No. 1-1 .) Defendant removed this case on October 10, 2018, and now moves to dismiss and

compel arbitration. (Dkt. No. 4.) Plaintiff opposes the motion. (Dkt. No. 5.)

II.     Legal Standard

        The Federal Arbitration Act ("FAA") reflects a liberal policy toward arbitration. The Act

provides that a written agreement to arbitrate in any contract involving interstate commerce "shall

be valid, irrevocable and enforceable" unless there exists grounds for revocation in law or equity.

9 U.S .C. § 2; Moses H Cone Memorial Hosp. v. Mercury Constr. Corp. , 460 U.S. 1, 24 (1983).

A litigant can compel arbitration under the FAA if the litigant can demonstrate: "(1) the existence

of a dispute between the parties; (2) a written agreement that includes an arbitration provision

which purports to cover the dispute; (3) the relationship of the transaction, which is evidenced by

the agreement, to interstate or foreign commerce; and (4) the failure, neglect or refusal of the

[party] to arbitrate the dispute." Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th

Cir. 2005) quoting Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002). District

courts have "no choice but to grant a motion to compel arbitration where a valid arbitration

agreement exists and the issues in a case fall within its purview." Adkins, 303 F.3d at 500.

        Where all of the claims asserted in a complaint are subject to arbitration, the Fourth Circuit

has held that dismissal is an appropriate remedy. Choice Hotels Int 'l, Inc. v. BSR Tropicana Resort,

Inc., 252 F.3d 707, 709-10 (4th Cir. 2001) (" [D]ismissal is a proper remedy when all of the issues

presented in a lawsuit are arbitrable.").

III.   Discussion

       This dispute is subject to arbitration under the FAA under the four part test applied by the

Fourth Circuit. First, there is a dispute between the parties, as evidenced by the Complaint filed

in this action. (Dkt. No. 1-1.)


                                                 -3-
         Second, the parties entered into a valid written agreement which contains an arbitration

provision covering the dispute. Specifically, the arbitration agreement signed by the parties on

April 5, 2017, explicitly covers "[c]laims for wrongful termination of employment" and claims for

"violation of public policy," the exact claim brought by Plaintiff here. 2 (Dkt. No. 4-2 at 7.)

Plaintiff, however, argues that no agreement existed between the parties, and that, regardless the

arbitration agreement is unconscionable.

         Plaintiff alleges that the arbitration agreement was not entered into "knowingly" and she

did not have an opportunity to read the document. However, the arbitration agreement itself stated

that Plaintiff acknowledge that she "has carefully read this agreement and understands the terms

of this agreement[,]" and that the "agreement is being entered into voluntarily." (Dkt. No. 4-2 at

13 .)   Plaintiff also acknowledged that she had "been given the opportunity to discuss this

agreement with private legal counsel. ... " (Id.) Further, Plaintiff has not presented any non-

conclusory allegations or evidence that she did not have the opportunity to read or review the

document. Therefore, Plaintiff knowingly accepted the arbitration agreement. See Ortberg v.

Holiday Kamper Co. of Columbia, LLC, No. CIV.A. 2:10-0962-CWH, 2010 WL 6647761, at *4

(D.S.C. Aug. 27, 2010), report and recommendation adopted sub nom. Ortberg v. Holiday Kamper

Co. ofColumbia, No. 2:10-CV-0962-CWH, 2011WL1883853 (D.S.C. May 17, 2011) ("Plaintiff

cannot defeat the terms of an otherwise valid contract, which she acknowledges she received and

signed, by simply asserting at a later point in time that she did not understand what she was

signing."); Carter v. MasTec Servs. Co., No. C.A. 2:09-2721-PMD, 2010 WL 500421 , at *3

(D.S.C. Feb. 5, 2010) (" [South Carolina] law does not impose a duty to explain a document's


2
 Joyner v. GE Healthcare , No. 4:08-2563-TL W-TER, 2009 WL 3063040, at *2 (D.S.C. Sept. 18,
2009) ("the Court may consider materials outside the pleadings to determine whether a valid
arbitration agreement exists."). Here, the Court considered the arbitration agreement itself.


                                                -4-
contents to an individual when the individual can learn the contents from simply reading the

document.") (citations omitted).

        Plaintiff also argues the contract is unconscionable. Plaintiff alleges that the arbitration

agreement was an adhesion contract, and therefore "subject to greater scrutiny," because Plaintiff

had no choice but to accept the arbitration agreement if she wished to be employed. However, this

does not render the contract per se unconscionable. See Ortberg, 2010 WL 664 77 61, at *5 ("fact

that the Arbitration Agreement may have been offered on a "take-it-or-leave-it" basis ... does not

by itself make the Arbitration Agreement unconscionable"). Plaintiff also argues that there are

various procedural deficiencies with the arbitration agreement, such as the agreement prohibiting

meaningful discovery and divesting her of any input in picking the arbitrator. (Dkt. No. 5 at 7.)

However, a review of the agreement discloses that this is not the case. Instead the arbitration

agreement requires discovery under the Federal Rules of Civil Procedure, and the arbitrator is

picked via the neutral provisions in the AAA employment arbitrator rules. (Dkt. No. 4-2 at 10.)

       Plaintiff further argues that under the South Carolina Uniform Arbitration Act, an employer

may not condition employment on an individual's agreement to arbitrate all employment disputes.

See S.C. Code Ann. § 15-48-10. 3 However, this argument is unavailing. See Ortberg, 2010 WL

6647761, at *5 (dismissing case where Plaintiff made same argument). Furthermore, the FAA,

rather than South Carolina law, applies to this dispute. See Towles v. United HealthCare Corp.,

338 S.C. 29, 36, 524 S.E.2d 839, 843 (Ct. App. 1999) ("Because interstate commerce is involved,

the FAA applies and displaces South Carolina's Uniform Arbitration Act."). Therefore, a valid

written agreement to arbitrate existed.



3
 Plaintiff, in her brief, cites to S.C.Code Ann.§ 15--48-80, which deals with witnesses, subpoenas,
and documents in arbitration. Plaintiff likely intended to cite S.C.Code Ann. § 15--48-10.


                                                -5-
       Third, the agreement affects interstate commerce.        To begin with, in the arbitration

agreement itself, the Parties agreed that Defendant's business, and Plaintiffs employment, both

affect interstate commerce. (Dkt. No. 4-2 at 12.) Furthermore, Plaintiff was employed in South

Carolina by Defendant, a company based in Maryland, and Defendant provides services to patients

in South Carolina. See McCollum v. Tenet Healthcare Corp., No. C A 0:06-1934-JFA-BM, 2006

WL 3373096, at *3 (D.S.C. Nov. 20, 2006) (agreement touched or concerned interstate commerce

where plaintiff was employed and paid by out of state company that also provided treatment to

patients in South Carolina).

       Fourth, and finally, Plaintiff does not dispute that she refused to arbitrate, as evidenced by

her Complaint and filings in this case. Therefore, the Court will dismiss this case without

prejudice.

IV.    Conclusion

       For the foregoing reasons, Defendant Maxim Healthcare Services, Inc.'s Motion to

Dismiss and Compel Arbitration (Dkt. No. 4) is GRANTED. The Court ORDERS Plaintiff

Crystal Marchant and Defendant Maxim Healthcare Services, Inc. to arbitrate their dispute in

accordance with the Mutual Agreement to Arbitrate.          All claims against Defendant Maxim

Healthcare Services, Inc. are DISMISSED WITHOUT PREJUDICE.

       AND IT IS SO ORDERED.



                                                      Richard Mark Gergel
                                                      United States District Court Judge

November ~ ......, 2018
Charleston, South Carolina




                                                -6-
